Citation Nr: 1041454	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a mood disorder, to include 
adjustment disorder with mixed anxiety and depressed mood. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk


INTRODUCTION


The Veteran served on active duty from March 1965 to December 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

While the Veteran reported no psychiatric symptoms at his 
enlistment examination in March 1965, service treatment records 
indicate that the Veteran told care providers in October 1965, 
October 1966, September 1967, and November 1967 that his anxiety 
and other symptoms pre-dated service. Because the Veteran was 
noted to be psychiatrically normal at entrance into service, the 
presumption of sound condition at entry into service applies. 
38 C.F.R. § 3.304(b) (2010). 

In order to rebut the presumption of soundness, VA carries the 
burden of proof to show by "clear and unmistakable evidence" 
that the Veteran's psychiatric disability "was both preexisting 
and not aggravated by service." See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004). 

In order to properly adjudicate the Veteran's claim, VA must 
obtain a medical opinion, which must determine whether the 
Veteran's current psychiatric symptoms clearly and unmistakably 
preexisted service, and, if so, whether his current psychiatric 
symptoms clearly and unmistakably were not aggravated by service. 
38 U.S.C.A. § 5103A(d).

In a September 2006 VA treatment record and an August 2006 income 
and net worth statement submitted by the Veteran, the Veteran 
indicated that he had been approved for and was receiving Social 
Security benefits. As the Veteran was 59 years old at the time, 
these would presumably be Social Security disability benefits, as 
opposed to retirement benefits. No Social Security Administration 
(SSA) records are associated with the claims file. See Golz v. 
Shinseki, 530 F.3d 1317 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must ask the Veteran to 
identify all relevant records of VA and 
non-VA health care providers who have 
treated him for a psychiatric disorder. 
After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain 
previously unobtained records from each 
health care provider the Veteran 
identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the 
RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent VA treatment 
records in March 2006 and VA 
examination in March 2009.

2.	The RO/AMC must contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based (as 
referenced in a September 2006 VA 
treatment record and an August 2006 
income and net worth statement). 

3.	The RO/AMC must schedule the Veteran for 
a VA examination by a clinician with 
appropriate expertise in psychiatry. The 
purpose of the examination is to 
determine whether any current psychiatric 
disability began in service or was 
aggravated by active service, and to 
determine whether the psychiatric 
symptoms displayed since separation show 
chronicity and continuity of a service-
incurred or service-aggravated condition. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	In particular, the clinician must 
carefully review the service treatment 
records associated with the claims 
file, including:

i.	An October 1965 physical status 
report indicating that the 
Veteran reported his anxiety 
dated back to childhood;

ii.	An October 1966 service 
treatment record, in which the 
Veteran reported that he had a 
nervous history in the past but 
that his condition had worsened 
since being in technical school; 

iii.	A September 1967 service 
treatment record, in which the 
Veteran reported that his 
anxiety, uncontrollable crying, 
and palpitation had been present 
for several years but became 
worse following his learning of 
plans to assign him to Vietnam; 
and

iv.	A November 1967 record from 
treatment at an Air Force 
hospital, at which care providers 
reported that the Veteran's 
"entire syndrome has been 
present for several years, and 
was existent prior to his 
entering the military service."

c.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

d.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

e.	The clinician must provide a diagnosis 
for each current psychiatric condition 
found from considering the claims file 
and from examining the Veteran. 

f.	For each psychiatric disability 
diagnosed, the clinician must 
specifically opine:

i.	Whether that disability clearly 
and unmistakably existed prior to 
service. See 38 C.F.R. § 3.304.

ii.	Whether that disability clearly 
and unmistakably did not worsen 
during service. See 38 C.F.R. 
§ 3.304.

iii.	Whether the psychiatric symptoms 
displayed since separation show 
chronicity and continuity of a 
service-incurred or aggravated 
condition. See 38 C.F.R. 
§ 3.303(b) (2010). 

g.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his opinion with reference to the 
claims file. If the clinician is 
unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

4.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

5.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by 
the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, 
as to any ultimate disposition warranted 
in this case. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2009), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


